Citation Nr: 0603801	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
intervertebral disc syndrome (IVDS) of the lumbar spine.

2.  Entitlement to a rating higher than 20 percent for a 
right knee disorder, post right total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service in the Navy reserves from 
April 1971 to January 1973, and active duty training from 
June 10, 1992 to June 27, 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which 
increased the evaluation of the veteran's lumbar spine IVDS 
from 20 to 40 percent and denied his claim for a rating 
higher than 20 percent for his right knee disorder.


FINDINGS OF FACT

1.  The veteran's lumbar spine IVDS causes severe but not 
pronounced IVDS.  Demonstrable deformity of a vertebral body 
has not been shown.  The 40 percent rating was assigned under 
rating criteria in effect prior to September 2002.

2.  There is no evidence that the veteran experiences 
incapacitating episodes as that term is defined under the 
applicable regulations.

3.  Under the rating criteria effective between September 23, 
2002 and September 26, 2003, the veteran's IVDS caused at 
most mild incomplete paralysis of the sciatic nerve and the 
evidence did not reflect that there was severe limitation of 
motion of the lumbar spine.  As such, the 40 percent rating 
under the old criteria was the most favorable evaluation, as 
the combined orthopedic and neurologic evaluation would 
result in only a 30 percent rating.

4.  Under the rating criteria effective September 26, 2003, 
the limitation of the range of motion of the veteran's lumbar 
spine to between 30 and 60 degrees of flexion, combined with 
his mild incomplete paralysis of the sciatic nerve, entitles 
him only to a 30 percent evaluation; this is less favorable 
than the 40 percent evaluation to which he would be entitled 
under the old criteria in effect prior to September 23, 2002.

5.  The preponderance of the competent, probative evidence of 
record reflects that the veteran had a pre-training duty 
right knee injury, showing 10 percent disablement, aggravated 
by his June 1992 in-service motor vehicle accident, and that 
he currently does not have severe painful motion or weakness 
of the right knee, ankylosis, recurrent subluxation or 
instability, dislocated or removed semilunar cartilage, 
limitation of flexion or extension, impairment of the tibia 
or fibula, genu recurvatum, or arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for the 
veteran's traumatic arthritis and DDD of the lumbar spine for 
the period before, on, and after September 23, 2002 have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7. 4.10, 4.25, 
4.40, 4.45 (2005); 38 C.F.R. §  4.71a, DCs 5285, 5289, 5292, 
5293, 5295 (2002); 38 C.F.R. § 4.71a, DCs 5285, 5289, 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.71a, DC 5243; 4.124a, DC 
8520 (2005).

2.  The criteria have not been met for a rating higher than 
20 percent for the veteran's right knee disorder, post total 
right knee arthroplasty, including a 10 percent deduction for 
his preexisting right knee injury.  38 U.S.C.A. §§ 1153, 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.306, 3.321(b), 4.1, 4.3, 4.7, 4.22, 4.40, 4.45, 
4.71a, Diagnostic Codes 5055, 5256-5263 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the  precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

Here, the RO's June 2002 VCAA letter preceded its initial 
adjudication of the veteran's claim in December 2002, and was 
therefore timely.  The letter also met the notice 
requirements.  It told the veteran it was working on his 
claim for increased ratings (described as "increased service 
connection") for back and right knee disorders, and that, 
regarding these claims, it was necessary that he submit one 
or more of specified types of evidence.  The letter also 
explained the information or evidence needed from the veteran 
in order for VA to request records for him.  In addition, the 
RO wrote: "[T]ell us about any additional information or 
evidence that you want us to try to get for you," and 
"[S]end us the evidence we need as soon as possible."  
Thus, reading the letter as whole, it substantially complied 
with the all of the elements of the notice requirement, 
including the fourth element.  Mayfield, 19 Vet. App. at 127.  
To the extent that the letter did not comply with the notice 
requirements because it explained how to establish 
entitlement to secondary service connection rather than 
stating that entitlement to an increased rating required 
showing an increase in the severity of a disorder, these 
deficiencies were remedied by subsequent actions of the RO, 
including the listing of the relevant regulations including 
VCAA implementing regulation 38 C.F.R. § 3.159 (2005) in the 
November 2003 SOC.  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  This SOC and the December 2003 
letter enclosing it constituted subsequent VA process that 
afforded the veteran a meaningful opportunity to participate 
effectively in the processing of his claim, which he and his 
representative availed themselves of by submitting statements 
and a brief that made it clear they understood that the 
veteran had to show that his service-connected back and right 
knee disorders had increased in severity.  See Mayfield, 19 
Vet. App. at 129.  Thus, not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA cured any VCAA notice 
error and satisfied the purpose behind the notice 
requirement.  It is therefore not prejudicial for the Board 
to proceed to finally decide this appeal.

Moreover, VA obtained all identified treatment records, and 
afforded the veteran a July 2002 VA examination that assessed 
the severity of his back and right knee disorders.  There is 
no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, since entitlement to compensation for 
the back and right knee disorders already has been 
established and an increase in the disability rating for 
these disorders is at issue, the present level of disability 
is of primary importance.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The evidence, including the July 2002 VA examination report 
and October 2002 VA MRI examination report, reflect that the 
veteran has lumbar spine IVDS, attributable to a motor 
vehicle injury he suffered in June 1992 while on active duty 
training in the Navy reserves.  The criteria for evaluating 
IVDS have changed twice since the veteran filed his March 
2002 claim.  First, the criteria in effect for evaluating 
disabilities under 38 C.F.R. § 4.71a (2002), including DC 
5293, applicable to IVDS ("the old criteria"), were revised 
effective September 23, 2002.  See 38 C.F.R. § 4.71a, DC 5293 
(2003) ("the interim criteria").  Subsequently, they were 
revised effective September 26, 2003, at which time the 
diagnostic codes were renumbered, including the renumbering 
of DC 5293 to DC 5243.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, DC 5243 (2005) ("the 
new criteria").

Under the interim criteria, where a spine disorder may affect 
a nerve, the disability may be rated by combining separate 
ratings for chronic neurologic and orthopedic manifestations.  
Or, a rating may be assigned on the basis of the total 
duration of incapacitating episodes.  Note 1 to the interim 
criteria provides that an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.  
Note 2 to the interim criteria states that "chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  Supplementary 
Information in the published final regulations states that 
treatment by a physician would not require a visit to a 
physician's office or hospital but would include telephone 
consultation with a physician.  If there are no records of 
the need for bed rest and treatment, by regulation, there 
were no incapacitating episodes.  67 Fed. Reg. 54345, 54347 
(August 22, 2002).

The new criteria include the same language from the interim 
criteria for rating IVDS based on the number of 
incapacitating episodes.  Prior to this language, the new 
criteria contain a new general rating formula for diseases 
and injuries of the spine, including IVDS.  The new criteria 
states that the new rating formula applies to the renumbered 
diagnostic codes (5235 to 5243), unless 5243 is evaluated 
under the Formula for Rating IVDS based on incapacitating 
episodes.  It also provides for the veteran to receive an 
evaluation based on combining all manifestations of the 
disability under 38 C.F.R. § 4.25 (2005) if that will result 
in a higher evaluation.  The new criteria contain specific 
range of motion figures, and Note 2 explains what is 
considered normal range of motion for purposes of the 
governing regulations.  

When amended regulations expressly state an effective date 
and, as in this case, do not include any provision for 
retroactive applicability, the new regulations cannot be 
applied prior to the stated effective date, but the prior 
version may be applied, if more favorable, to the periods 
before and after the change.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).  Thus, for the 
period between September 23, 2002 and September 26, 2003, it 
must be determined whether the veteran is entitled to a 
higher rating under either the old or interim criteria.  For 
the period on and after September 26, 2003, it must be 
determined whether the veteran is entitled to a higher rating 
under the old, interim, or new criteria.

Under the old criteria, a 60 percent rating was possible, 
given certain findings, under both DC 5285, for residuals of 
fracture of the vertebra, and under DC 5286 for favorable 
ankylosis of the spine.  However, since neither the needed 
vertebra fracture residuals nor ankylosis have been present 
since September 23, 2002, those DCs do not apply.  Although 
the Medical Board report that served as the basis for the 
veteran's discharge due to his June 1992 accident noted some 
question of a hairline defect at the pars interarticularis on 
the left at L5, this was felt to be unrelated, and the 
October 2002 VA MRI report found that the vertebral bodies 
were normal in height and alignment and revealed no 
suspicious bone lesions.

A 60 percent rating, however, is also possible under DC 5293, 
specifically applicable to IVDS, where there is pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc), and 
little intermittent relief.  However, the veteran has not had 
persistent symptoms compatible with sciatic neuropathy.  
September 2002 VA outpatient treatment (VAOPT) notes 
indicated that the cranial nerves were grossly intact, 
reflexes were +2 in all extremities bilaterally; June 2002 
VAOPT records prepared in connection with the veteran's 
referral for pain radiating from the lower back to the right 
leg indicated right lower extremity sensory conduction 
studies were normal in the sural and superficial peroneal 
nerves, and right lower extremity motor conduction and f-wave 
studies were normal in the peroneal and posterior tibial 
nerves. 

Furthermore, the EMG summary did indicate that right lower 
extremity motor unit potentials with neuropathic features 
were recorded from quads, TA, TP, gastrocs and lower lumbar 
paraspinal muscles with abnormalities most pronounced in TA 
and TP where spontaneous denervation was present, while 
samplings of iliopsoas and the upper lumbar paraspinals were 
normal.  The conclusion was of EMG changes consistent with a 
right, moderate, chronic, L4-S1 radiculopathy with evidence 
of active denervation of L4, 5 muscles.  

The July 2002 VA examination found no motor deficit of either 
lower extremity, deep tendon reflexes were present and 
symmetrical at +1, and the veteran tandem walked, toe walked, 
and heel walked with a little difficulty.  Straight leg 
raising was to 50 degrees bilaterally with low back and right 
hip pain at that point, and there was hyperesthesia of the S1 
dermatome of the right leg.  Lumbar flexion was to 50 
degrees, extension to 10 degrees, and side bending and 
rotation were each to 15 degrees to each side.  March 2003 
VAOPT notes indicate that straight leg raising was negative, 
there was no atrophy of the lower limbs, 5/5 strength 
throughout all major muscle groups of the lower extremities, 
and intact sensation.  October 2003 VAOPT notes reflect that 
there was no muscle atrophy, bilateral lower extremity 
strength was 5/5, there was no sensory deficit, negative 
Babinski, and normal tone, with straight leg raising positive 
at 60 degrees.  There was also unspecified decreased range of 
motion with lumbar flexion and extension.

The above examination findings show that the veteran does not 
have pronounced IVDS under the old DC 5293, because, while 
there were some abnormal findings and moderate radiculopathy, 
there were no persistent symptoms compatible with sciatic 
neuropathy as described in DC 5293.  Thus, as most of the 
orthopedic and neurological manifestation of the veteran's 
IVDS were mild rather than pronounced, with normal or only 
slightly abnormal orthopedic and neurological symptoms, the 
veteran does not have persistent IVDS warranting a rating 
higher than 40 percent under the old DC 5293.  The slight 
neurological findings were contemplated under the provisions 
of the old 5293.  There was no basis at that time, in the 
absence of footdrop, to assign a separate neurological 
rating.

Under the interim and new criteria, the veteran's IVDS could 
be rated based on incapacitating episodes.  However, the 
veteran has not indicated that he suffers incapacitating 
episodes, and there is no evidence of any incapacitating 
episodes as that term is defined in the interim and new 
criteria.

Under both the interim and new criteria, in the absence of 
incapacitating episodes, IVDS is rated by combining under 
38 C.F.R. § 4.25 (2005) separate evaluations of its chronic 
orthopedic and neurological manifestations.

The neurological manifestations of the veteran's lumbar spine 
IVDS, for the reasons stated above, can be characterized as 
"mild."  Under 38 C.F.R. § 4.124a, DC 8520, for rating 
diseases of the sciatic nerve, mild, incomplete paralysis is 
given a 10 percent rating.  Looking at the orthopedic 
criteria for this time period, to warrant a higher combined 
rating than the 40 percent assigned under the old IVDS 
criteria, severe limitation of motion would have to be shown.  
The Board cannot make that finding.  There was good motion in 
all plains.  While at the July 2002 VA examination there was 
lumbar flexion to 50 degrees there was pain at straight leg 
raising at 50 degrees at that time, none in March 2003, and 
then pain at 60 degrees in October 2003.  More than moderate 
limitation of motion, overall, considering the above and 
given the side bending rotation to 15 degrees to each side, 
and backward extension to 10 degrees, has not been shown.  
This would warrant no more than a 20 percent rating, with a 
combined 30 percent rating with neurological findings.  Thus, 
the 40 percent rating assigned under the old criteria 
provides a higher rating.

Under the new criteria, orthopedic manifestations are rated 
under the new General Rating Formula for Diseases and 
Injuries of the Spine, pursuant to which a 10 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted where forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The higher evaluations all 
involve ankylosis, which was not indicated at the July 2002 
VA examination or elsewhere.

At the July 2002 VA examination, forward flexion of the 
lumbosacral spine was 50 degrees, extension was to 10 
degrees, and side bending and rotation were each to 15 
degrees to each side.  Based on these range of motion 
figures, the veteran is entitled to a 20 percent evaluation 
for the orthopedic manifestations of his lumbar spine IVDS 
under the new general rating formula, because forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees.  When combined with the 10 percent 
evaluation for the neurological manifestations, i.e., mild 
incomplete paralysis of the sciatic nerve, the evaluation 
under the criteria effective September 26, 2003 is 28 
percent, which is rounded up to 30 percent.  38 C.F.R. 
§ 4.25(a) (2005).

Based on the above analysis, the veteran is entitled to an 
evaluation of 40 percent for the period prior to, and on and 
after September 23, 2002.  It is the determination herein 
that the most favorable rating is assigned under the old 
criteria as set out above.  Combined orthopedic and 
neurological ratings do not result in a higher rating.  The 
40 percent rating under the old criteria is the most 
favorable to the veteran.  Thus, in the absence of more 
significant neurological impairment or incapacitating 
episodes, a higher rating is not warranted.

As noted, the veteran is not entitled to a higher evaluation 
under the new criteria effective September 26, 2003, because 
his range of motion entitled him to a 20 percent evaluation 
under the new general rating criteria, and, when combined 
with the 10 percent for mild incomplete paralysis of the 
sciatic nerve, yields a lower evaluation.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  The July 2002 
VA examiner noted that the examination was conducted during a 
period of quiescent symptoms, and the findings could be 
significantly different during flare-up but that 
quantification of such changes would require examination 
during a flare-up.  However, as the November 2002 VAOPT notes 
indicate that the veteran's back pain was then a 4/10 and was 
relatively well controlled with ibuprofen, and October 2003 
VAOPT notes indicate that there was improvement in leg and 
back pain, the Board finds that there is no objective 
evidence of functional limitation above and beyond that 
contemplated by the rating criteria described above.  The 
veteran is therefore not entitled to a higher rating under 
the DeLuca factors.

The veteran is also not entitled to an extraschedular rating, 
as the July 2002 VA examination, the March 2003, September 
2003, and October 2003 VAOPT notes, and other treatment notes 
indicate that he walked with a normal or nonantalgic gait, 
with only an April 2003 VAOPT indicating an antalgic gait, 
and the veteran has not required frequent hospitalization for 
his lumbar spine DDD.  The veteran also indicated at the July 
2002 VA examination that he has not lost anytime from his 
Post Office supervisory job as a result of his disorders.  
There is thus no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation, or that 
application of the schedular criteria is otherwise rendered 
impractical.  Referral of this claim for extra-schedular 
consideration is therefore not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In sum, the preponderance of the evidence reflects that the 
veteran is entitled to a rating of 40 percent, but no higher, 
for his lumbar spine IVDS for the period before, on, and 
after September 23, 2002, based on an analysis of all 
potentially applicable diagnostic codes and other factors.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the veteran's claim for a rating higher than 
40 percent for his lumbar spine IVDS is denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

The above-noted June 1992 motor vehicle accident during 
active training in the Navy reserves also injured the 
veteran's right knee, and he was granted service connection 
in September 1993 for the residuals of this injury that 
resulted in a "flexion deformity" with extension limited to 
15 degrees.  Significantly, however, the veteran had injured 
his right knee in October 1973, after his previous period of 
active Navy reserve service and well before his current one, 
which was shown by X-rays to be a laterally displaced lateral 
tibial plateau fracture for which he underwent a lateral 
meniscectomy.  Based on this preexisting injury, the RO's 
September 1993 grant of service connection was based on 
aggravation of the preexisting injury by the June 1992 in-
service accident.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2005).  The assigned evaluation was 10 
percent, based on a finding that the flexion deformity with 
limitation of extension to 15 degrees warranted a 20 percent 
evaluation but that the preexisting injury was at least 10 
percent disabling, resulting in a rating of 10 percent.  

The veteran's representative argued in the October 2005 
addendum to his appellate brief and elsewhere that 38 C.F.R. 
§ 4.22 is an invalid regulation and as such cannot be applied 
in this case (Addendum, p. 2).  No authority was cited for 
this claim, however, other than a summary statement that the 
regulation is not authorized by the statutory provisions 
relating to service connection and aggravation and that 
38 C.F.R. § 4.22 is a variation of Veterans Regulation No. 3, 
Instruction No. 1, paragraph 3 (1933).  As 38 C.F.R. § 4.22 
was discussed in VAOPGCPRECs 4-2001 (February 2, 2001) and 3-
2003 (July 16, 2003), and GC did not indicate that this 
regulation was invalid (although 3-2003 noted it "may be 
necessary to reassess" this provision in light of GC's 
analysis in that opinion), the Board has not authority to 
rule a provision invalid.  38 U.S.C.A. §7104, (Board bound by 
VA regulations and Precedent General Counsel Opinions); See 
also Verdon v. Brown, 8 Vet. App. 529, 537 (1996) (The 
general rule embodies the principle that "service connection 
for aggravation of a disability includes only the degree by 
which the disability increased in severity during service"); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (if aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition, the veteran 
shall be compensated for only the degree of disability over 
and above the degree of disability existing before the 
aggravation); Hensley v. Brown, 5 Vet. App. 155, 163 (1993) 
(in-service increase in disability may give rise to a 
presumption of aggravation under 38 U.S.C. § 1153 even though 
the increase is insufficient to warrant a compensable 
rating).

Subsequently, in May 1996, the veteran underwent a right knee 
total arthroplasty.  Such a knee replacement warrants a 100 
percent evaluation for a one-year period following 
implantation of the prosthesis.  (A 100 percent evaluation is 
not subject to deduction.  See 38 C.F.R. § 4.22)  This period 
commences at the conclusion of the initial grant of a total 
rating for one month following hospital discharge pursuant to 
38 C.F.R. 4.30 (West 2002).  Thereafter, a 60 percent 
evaluation is warranted if there are chronic residuals 
consisting of severely painful motion or severe weakness in 
the affected extremity.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability will be rated by analogy to DCs 5256, 5261 or 
5262.  The minimum evaluation is 30 percent.  38 C.F.R. 
§4.71a, DC 5055 (2005).

A February 2001 VAOPT note indicated that examination of the 
right knee showed full range of motion with an obvious click 
and medial lateral laxity when the knee is at 0 and 30 
degrees of flexion.  May 2002 and other VAOPT notes indicated 
that there was no clubbing, cyanosis, or edema of the 
extremities.  At the July 2002 VA examination, there was no 
deformity or effusion of the right knee, and a well healed 25 
cm parapattellar scar.  Stability of the knee was good, 
flexion was to 90 degrees and extension was to 0 degrees.

The 20 percent rating the veteran is receiving is the minimum 
this veteran can receive based on his post knee replacement 
status, with 10 percent deducted from the normal 30 percent 
minimum for the preexisting injury.  The above symptoms 
reflect that he is not entitled to the higher, 60 percent 
rating under DC 5055 because there is no evidence of severe 
painful motion or weakness in the right knee.  Nor is the 
veteran entitled to a higher rating under any other 
potentially applicable diagnostic code, as there was no 
evidence of ankylosis, recurrent subluxation or lateral 
instability (as opposed to medial lateral laxity), 
dislocation or removal of semilunar cartilage, compensable 
limitation of flexion or extension, impairment of the tibia 
and fibula, or genu recurvatum.  See DCs 5256 through 5263.  
Neither is there occasion to provide separate ratings for 
arthritis and instability or subluxation under DCs 5003, 
5010, and 5257, as the symptomatology reflects that the 
veteran currently has neither.  VAOPGCPREC 23-97 (July 24, 
1997).

A higher rating is also not warranted under the DeLuca 
factors on an extraschedular basis as described above.  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005); 38 C.F.R. § 3.321(b)(1) 
(2005).  Although the veteran complained in May 1997 of 
stiffness, pain, and discomfort in his right knee, especially 
when getting up I the morning and with prolonged sitting and 
standing, the clinical examinations since that time have not 
revealed any functional limitation beyond that objectively 
demonstrated, that is not already contemplated by the 
governing rating criteria.  And, as noted, the veteran's 
mostly normal gait, lack of frequent hospitalization since 
the May 1996 knee replacement, and his continued employment 
in a supervisory role reflects that the average industrial 
impairment from the disability is not in excess of that 
contemplated by the assigned evaluation, and that application 
of the schedular criteria has not otherwise rendered 
impractical.  Thus, referral of this claim for extra-
schedular consideration is not warranted.  See e.g., Bagwell 
v. Brown, 9 Vet. App. at 338-9.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is not entitled 
to a rating higher than his current 20 percent for his right 
knee disorder, status post total knee replacement, given the 
10 percent deduction of his preexisting right knee injury, 
under DC 5055 or any other potentially applicable diagnostic 
code or based on any other factors.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
a rating higher than 20 percent for the veteran's right knee 
disorder must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005); Alemany v. 
Brown, 9 Vet. App. at 519-20.



	(CONTINUED ON NEXT PAGE)






ORDER

The claim for a rating higher than 40 percent for IVDS of the 
lumbar spine is denied for all periods.

The claim for a rating higher than 20 percent for a right 
knee disorder, post right total knee arthroplasty, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


